DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degraeve et al. (US 2017/0262929) in view of Napper (US 2013/0030955) and further in view of Langos (US 2006/0076397).

Regarding claim 1, Degraeve teaches (FIG. 1 – 3):
A computer implemented method comprising: 
receiving, by a first computing device, a first communication indicating that a second computing device has begun to travel toward an order fulfillment location ([0023]); 
receiving, by the first computing device, information indicating an estimated time until arrival at the order fulfillment location by the second computing device ([0040]); 
providing, by the first computing device and in response to receiving the first communication indicating that the second computing device has begun to travel toward the order fulfillment location, a user interface that includes a timer indicating the received estimated time until arrival (employee application 112, [0040]); 
receiving, by the first computing device, a second communication indicating that the second computing device has arrived at the order fulfillment location ([0035]); and 
updating, by the first computing device and in response to receiving the second communication indicating that the second computing device has arrived at the order fulfillment location, the timer included as part of the user interface to display a numeric representation of a time since arrival of the second computing device at the fulfillment location ([0042]).
Degraeve expressly teaches utilizing customer device GPS to determine estimated and actual arrival times and whether or not the customer is on route to the fulfillment facility ([0023], [0030]), along with continuously monitoring and updating customer information ([0034]), but fails to expressly disclose the specific process of wherein a determination that the second computing device has begun to travel toward the order fulfillment location is made based on receiving information indicating a plurality of locations for the second computing device determined using a GPS unit of the second computing device, identifying a first location from the plurality of locations, identifying a second location from the plurality of locations that occurred after the first location, and determining that the second location is along a route to the order fulfillment location with respect to the first location.
However, Napper teaches signaling to calculate estimated arrival time of a customer for order fulfillment once the customer begins moving on a route toward the pick up location based on the detected GPS system location ([0008] – [0010]) to trigger the start of order fulfillment such that customer arrival will coincide with order completion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the GPS tracking process of Napper in determining the estimated arrival time in Degraeve for the predictable advantage of completing orders just in time for customer pickup to improve employee efficiency and reduce customer wait times.
Degraeve teaches an employee display including purchase order information, but fails to expressly disclose displaying an indication of a location of items for a prepared order associated with a user of the second computing device and a number of containers located at the indicated location.
However, Langos teaches a method for providing drive up order fulfillment services wherein an employee screen indicates item and container locations for employee review, retrieval, and delivery to customer ([0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the location and container information of Langos in the order fulfillment display of Degraeve for the predictable advantage of providing employees with order verification and location information.
Regarding claim 2, Napper teaches:
The method of claim 1, further comprising: 
after receiving the information indicating the estimated time until arrival and prior to receiving the second communication, receiving, by the first computing device, a third communication indicating a new estimated time until arrival at the order fulfillment location by the second computing device; 
updating, by the first computing device and in response to receiving the third communication, the timer included as part of the user interface to indicate the new estimated time until arrival (updating estimated arrival and estimated order completion dynamically [0010]).
Regarding claim 3, Degraeve teaches dynamically updating the employee application with relevant contextual data related to the customer order, arrival, and wait times ([0040] – [0043]), but fails to expressly disclose:
The method of claim 1, further comprising: 
after updating the timer to display the numeric representation of the time since arrival of the second computing device at the fulfillment location, determining that the timer has reached a predetermined time; 
in response to determining that the timer has reached a predetermined time, changing a visual appearance of the timer on the user interface.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a visual notification of employee performance relative to a predetermined standard as part of the employee application performance monitoring and notification system of Degraeve for the further advantage of notifying an employee when customer wait times have exceeded a predetermined performance standard.
Regarding claim 4, Degraeve teaches:
The method of claim 1, further comprising: 
in response to determining that the timer has reached a predetermined time, causing a communication indicating an order status to be transmitted to the second computing device ([0039]).
Regarding claim 5, Degraeve teaches drive up or foot traffic, and displaying order and customer information on the employee application 112:
The method of claim 1, wherein the user interface further includes an indication of an order fulfillment type for an order associated with the second computing device, wherein the order fulfillment type has previously been indicated by a user of the second computing device.
Regarding claim 6, Degraeve teaches provisions for foot traffic and drive up/thru traffic (107, 106), along with customer controlled details of options for pick up including manually announcing presence ([0030]), but fails to expressly disclose:
The method of claim 5, further comprising: 
receiving, by the first computing device, a third communication indicating a change in order fulfillment type for the order associated with the second computing device, wherein the change in order fulfillment type is initiated in response to selection of a user selectable control displayed on the second computing device; 
updating, by the first computing device, the user interface to indicate the change in order fulfillment type for the order associated with the second computing device.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to include updating the order fulfillment type by the customer for the predictable advantage of allowing the customer to select the appropriate type of fulfillment depending on conditions at the time of fulfillment.
Regarding claim 7, Degraeve teaches embodiments for foot traffic, drive up, etc. (106, 107):
The method of claim 6, wherein the change in order fulfillment type is a change from a drive-up order to an in-store pickup order.
Regarding claim 8, Degraeve teaches updating fulfillment user device including manually announcing presence, and dynamically updating displaying order and customer information on the employee application 112, but fails to expressly disclose:
The method of claim 6, wherein the indication of an order fulfillment type takes the form of an order fulfillment type icon and indicating the change in order fulfillment type comprises changing the order fulfillment type icon.
However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to implement fulfillment type icons in the employee interface for the predictable advantage of allowing the employee to quickly determine the appropriate fulfillment type of each order.

Regarding claims 9 – 20, the device claims are rejected under similar rationale to the corresponding method claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624